Thayer, J.,
dissenting:
It appears from the pleadings in this case that on the 25th day of June, 1850, one D. H. Lownsdale, being then in the possession of a certain tract of land embracing the lot in question, to wit, lot No.. 7, in block No. 212, in the city of Portland, conveyed by deed in writing, under seal, to one W. W. Chapman, all his right, title and interest in said lot, and covenanted in and by said deed to warrant and defend the same to said Chapman, his heirs and assigns, against all persons, except the United States, and that should he afterwards obtain a title thereto from the United States he would convey the same to said Chapman, his heirs and assigns, by deed of general warranty; that on the 8th day of November, 1852, said Chapman conveyed to Eisley, the appellant herein, said lot; that on the 18th day of December, 1860, said Eisley and his wife conveyed said lot to one Goodnough by deed of that date, the granting clause of which contains in substance the following language: “That the said parties of the first part, for and in consideration of the sum of eight hundred dollars, etc., grant, bargain, sell, alien, remise, release and convey unto the said party of the second part, and his heirs and assigns forever, lots 7 and 8, block 212, etc., together with all and singular the hereditaments and appurtenances thereunto belonging, or in any way appertaining, and all the estate, right, title and interest, property, possession, claim and demand, as well in law as in equity, of the parties of the first part, of, in and to the above-described premises, and every part and parcel thereof, with appurtenances;” and which said deed also contains the following covenant: “And the said parties of the first part (Eisley and wife), for themselves and their heirs, the said premises, in the quiet and peaceable possession of the said party of the second part, his heirs and assigns, against the said parties of the first part and their heirs, lawfully claiming or to *244claim the same, shall and will warrant, and, by these presents, forever defend.”
■ That the interest which Goodnough acquired in said lot, passed by a chain of mesne conveyances, duly executed, to Taggart, the respondent herein, who purchased in November, 1870; that said Daniel H. Lownsdale had no interest in, or right to, said lot, when he made the deed of June, 1850, and only acquired from the United States one-fifth interest therein; that in May, 1861, said Lownsdale having acquired from one Isabella Gillihan another one-fifth interest in said lot, executed to .appellant a quit-claim deed of the same.
It is admitted that the deed from Eisley and wife to Goodnough, executed December, 1860, operated to pass the fifth interest in said lot which Lownsdale acquired from the United States, and the respondent claims that appellant is estopped by said deed from claiming title to the fifth interest acquired from Lownsdale in May, 1861. This presents the only question in the case, and it resolves itself into this proposition: Does the deed from Eisley and wife to Goodnough, of December, 1860, operate to estop Eisley from asserting the title which he acquired from Lownsdale in May, 1861?
It is conceded that when a deed of real property contains an averment or recital, that the grantor is the owner of a particular estate therein, or of any other fact that becomes material, said grantors will ever after be estopped from disputing said averment; and it is also conceded that when a deed to real property contains a general covenant of title, it will operate as an estoppel against an after-acquired title included in the terms of the covenant. But it is denied that the appellant is estopped from claiming the after-acquired fifth interest in said lot, obtained from Lownsdale under the deed of May, 1861, in consequence of any terms, recital, averment, or covenant, contained in the deed of December, 1860. The language of the granting clause, in said last-mentioned deed, is very strong. It contains more words than necessary to pass the actual interest Eisley had; but does it, in legal effect, purport to convey anything more *245than the interest Bisley then had? The authorities seem to be somewhat conflicting upon the question, as to whether there is a difference between a deed granting the right, title and interest of the grantor, and one which grants the premises. The office of our modern conveyances is simply to convey the estate which the grantor has. At common law, such conveyance would only operate to raise a use; but, by form of the statute of uses, the use was transferred into possession, and the interest of the cestui que use into a legal estate.
There was also at common law, in certain deeds, an implied covenant of title. This, however, depended upon the phraseology of the granting clause. When the words “I have given” (dedi) were used certain covenants were implied, but not so when the word grant (concessio) was employed (2 Caine’s B. 188); but our statutes have abolished implied covenants in all cases (Mis. Laws, ch. 6, g 6), and have provided that a deed of quit-claim and release, of the form in common use, shall be sufficient to pass all the interest which the grantor could lawfully convey by a deed of bargain and sale.
It seems to me from principle, as well as from express enactment of statute, that it is the policy of the law to bind a party to a deed only by express stipulation covenant. The office of a deed is ordinarily performed when it operates to transfer to the grantee the existing title of the grantor to- the thing granted.
Under this view of the case, I cannot believe that the words in the granting clause of the deed of December, 1860, show any intent to convey from Bisley and wife to Goodnough any better or further title than the grantor then had.
I cannot imagine how there could have been any other interest, unless it be claimed that the terms “grant, bargain and sell,” etc., used in said deed in reference to the property in question, imply that the grantors were the absolute owners of said property, and this I would regard as contrary, at least, to the spirit of the provisions of our statute, and to the principles of law on that subject.
*246The next question I propose to consider is as to tlie effect of the covenant contained in the deed of December, 1860.
This is a special covenant of quiet enjoyment, not as against all the world, but against the grantors and their heirs lawfully claiming or to claim the same. It was contended by the counsel for the respondent, and with much reason, that the appellant undertook, by the terms of the covenant, to warrant and defend Goodnough, his heirs and assigns, against any claim the appellant, or his heirs, might attempt to assert; that it would be a violation of the undertaking in that behalf to buy an outstanding title and attempt to claim under it.
If it could be reasonably supposed that the covenant referred to was intended as an indemnity against personal acts of the covenantor, there would be more force in the position. But a covenant in a deed to real property must, it seems to me, be presumed to relate either to the condition of the title or to a further assurance regarding it; at least I am of the opinion that the covenant in question relates in some form to title, and wras not intended as a personal engagement. The question then is, what is its legal effect? If it had been a general covenant to warrant and defend the grantee in the quiet and peaceable possession of the lot in question, it would undoubtedly operate as an estoppel against the appellant and all persons claiming under him. But have we the right to give a covenant of the description of the one under consideration the same legal effect? I cannot so conclude. The covenant in question only is to defend the grantee, his heirs and assigns, in the quiet and peaceable possession of the property against the claims of the covenantor, or persons claiming from him, and must necessarily mean existing claims, not claims which the covenantor might thereafter acquire. That could not have been the intention, for it would certainly be no more damaging for the covenantor to acquire an outstanding claim and assert it, than for the holder of such claim to assert it; and I think it not only a reasonable construction, but the obvious intention of the parties, that appellant *247should only warrant and defend against claims he had created—in other words, against his own act done or suffered, whereby the title conveyed might be jeopardized. He had purchased from Chapman the lot in question, but acquired no title except actual possession and the conditional covenant of Lownsdale before mentioned, and Lownsdale never acquired any title to said lot from the United States except one-fifth interest.
In this condition of affairs, the appellants made the deed of December, 1860, to Goodnough, in which they bound themselves concerning the title by the covenant contained therein. If it had been intended by the parties that appellants should be bound to defend Goodnough, his heirs and assigns generally, and against every one, why did they not have a general covenant to that effect inserted in said deed ? It appears very plain to me that the parties to that deed only intended to pass to Goodnough, his heirs and assigns, the unincumbered title, interest or right which Eisley had acquired from Chapman, and undoubtedly a party might be bound by personal obligation not to buy any outstanding claim against property. But I do not believe that is «the effect of this covenant, or was so intended by the parties. If I am correct in this, then the appellant can assert "the claim to the fifth interest in said lot which he purchased from Lownsdale without violating the terms of the covenant in question, and the deed to Goodnough cannot in any event operate as an estoppel. The general theory upon which the law of estoppel by deed is applied, is to prevent circuity of action, and I believe this to be the true doctrine.
Senator Tracy, in the case of Jackson v. Waldron (13 Wend. 208), says: “That the best, most rational, and only general principle which can be extracted from the numerous and contradictory decisions upon the subject is, that in order for a matter to operate as an estoppel in a deed, it should be such matter, and so alleged, that if untrue, the party alleging it would be liable in some form of action, either in law or equity, to respond in damages to the party injured for a covenant broken, or for a deceit and fraud.”
This view, to my mind, is a very satisfactory test. I am *248aware, however, that it has been attempted recently to place the rule on different grounds—to place it upon the basis of giving effect to the intentions of the parties as expressed in the deed, and I would have no objection to its application in such cases, provided such intentions were clearly expressed; but to speculaté as to what the parties to a deed intended to convey in the absence of averment, recital or covenant, would be uncertain indeed. In the ease under consideration, there would be a breach of the covenant in question, had Lownsdale made the claim to the fifth interest, instead of transferring it to the appellant, and I cannot think it is any such breach for the appellant to acquire it and assert a claim thereto. This is so, at all events, if the construction I place upon the covenant is correct. The deed could not, therefore, operate as an estoppel upon the principle of avoiding circuity of action, and if claimed upon the other ground, it is necessary to establish that the parties to the deed intended to convey this after-acquired interest, and that such intention is expressed in the deed. Yiewing the transaction by the light of surrounding circumstances, as shown by the pleadings in the case, and considering the various parts of the deed when taken to-* gether, I do not think such intention is shown. The question is by no means free from doubt, but I think the doubt’ arises more from the peculiar, and I might say awkward, language employed in the deed, than from any embarrassment in construing-covenant’s of this character. A covenant against a grantor has had a long and well-established signification, and I am not aware that the Courts have attempted to construe said covenant as meaning anything more than I have indicated; that is, that the grantor and his heirs will defend against his past acts. The parties to this deed have chosen that kind of cqvenant, and I do not think its effect should be extended unless the language is unmistakable, and, as I. have before remarked, it could not have been the intention of the parties that the grantor undertook merely to disqualify himself and his heirs from asserting an outstanding title, leaving all other persons free to do so. When the appellant procured title from Lowns*249dale of the fifth part of the lot in question, he succeeded to all the rights of Lownsdale respecting it, and if Lownsdale or his grantor had the legal right to demand this interest, why should not the appellant be permitted to do so ? •
For the foregoing reasons the decree of the Court below should be reversed.